[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________ U.S.            COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                 April 25, 2007
                                No. 06-14161
                                                                THOMAS K. KAHN
                            Non-Argument Calendar                    CLERK
                          ________________________

                        D.C. Docket No. 06-00034-CR-CG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

WILLIE C. CALHOUN,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                        _________________________

                                 (April 25, 2007)

Before BIRCH, DUBINA and HULL, Circuit Judges

PER CURIAM:

      Linda Collins Jensen, appointed counsel for Willie C. Calhoun in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Calhoun’s conviction and

sentence are AFFIRMED.




                                          2